MEMORANDUM **
Appellants Robert Weinbach and his company, Security Resources Development Corporation, appeal the district court’s decision to grant summary judgment to the City of Los Angeles (“City”).
We review de novo a district court’s decision to grant summary judgment. *625Qwest Commc’ns Inc. v. City of Berkeley, 433 F.3d 1253, 1256 (9th Cir.2006). On review, we must determine, viewing the evidence in the light most favorable to the nonmoving party, whether there are any genuine issues of material fact and whether the district court correctly applied the relevant substantive law. Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir.2004).
Where a substantive due process claim or an equal protection claim is not based on a suspect classification and where a fundamental right is not implicated, the government acts unconstitutionally only where its conduct is irrational, arbitrary, or malicious. Nelson v. City of Irvine, 143 F.3d 1196, 1205 (9th Cir.1998) (equal protection); P.B. v. Koch, 96 F.3d 1298, 1302-03 (9th Cir.1996) (substantive due process).
We agree with the district court. Weinbach failed to raise any genuine issues of material fact as to whether the City or its officials acted irrationally, arbitrarily, or maliciously.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.